           Case 2:18-cv-00352-RSM Document 73 Filed 02/09/21 Page 1 of 2


1

2
                                                                      The Honorable Ricardo S. Martinez
3

4                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
5
                                            AT SEATTLE
6

7     AMAZON.COM, INC., a Delaware corporation;             No. 2:18-CV-00352 RSM
      and VERA BRADLEY DESIGNS, INC., an
8     Indiana corporation,
9                            Plaintiffs,
                                                            ORDER GRANTING DEFENDANTS’
10           v.                                             UNOPPOSED MOTION TO EXTEND
11                                                          THE DEADLINE TO RESPOND
      ZHEN WANG “JOHNNY” ZHANG, an                          PLAINTIFF’S MOTION FOR
12    individual; FABBY GLOBAL TRADING, LLC                 ATTORNEYS’ FEES AND COSTS
      d/b/a/ “CALIBEAN COLLECTION,” a Texas
13    limited liability corporation; and JOHN DOES 1
      - 10,
14
                             Defendants.
15

16

17                                                 ORDER

18          On this day came before the Court Defendants’ Unopposed Motion to Extend the Deadline to
19   Respond to Plaintiffs’ Motion for Attorneys’ Fees and Costs (“Motion to Extend”). After careful
20
     consideration of the Motion to Extend, the Court finds that the Motion to Extend should be
21
     GRANTED.
22
            IT IS HEREBY ORDERED that Defendants’ Unopposed Motion to Extend the Deadline to
23

24   Respond to Plaintiffs’ Motion for Attorneys’ Fees and Costs is GRANTED. It is ORDERED that

25   Plaintiff’s Motion for Attorneys’ Fees and Costs is now noted for February 19, 2021, with the

26   Defendants’ opposition due by February 16, 2021 and Plaintiffs’ reply due February 19, 2021.
27

28    ORDER GRANTING DEFENDANTS’                                                           Chernoff Vilhauer LLP
                                                                                         111 SW Columbia, Suite 725
      UNOPPOSED MOTION TO EXTEND THE                                                         Portland, OR 97201
      DEADLINE TO RESPOND PLAINTIFF’S                                               503.227.5631 (main) 503.228.4373(fax)
      MOTION FOR ATTORNEYS’ FEES AND
      COSTS – Page 1
           Case 2:18-cv-00352-RSM Document 73 Filed 02/09/21 Page 2 of 2


1    DATED this 9th day of February, 2021.
2

3

4

5
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
